I agree with what has been written by Mr. Justice NORTH, but his statement that the 1943 amendment accomplished a broadening of the scope of the workmen's compensation law may be misconstrued unless a reservation is made. The scope of the act was not broadened by the 1943 amendment to the extent of making a personal injury compensable under part 2 of the act unless there was some fortuitous circumstance or event arising out of and during the course of the employment, resulting in disability.Hagopian v. City of Highland Park, 313 Mich. 608.
BUTZEL, C.J., and SHARPE, J., concurred with BOYLES, J. *Page 234